The opinion of the court was delivered by
Stiles, J. —
There was great delay in filing the transcript, but it was filed in the month of January. After upwards of forty days, respondents move to dismiss, no brief haring been filed by appellant. In response, a counter motion is made for leave to file briefs, and for the hearing of the cause. No reason is given for this delay, except that counsel was not sure whether or not the delayed filing of the transcript was sufficient. We do not think the showing a good one. Counsel for respondents were very lenient in not moving to dismiss for failure to file the transcript until several months after it was due; and they would probably have stipulated that the cause might go on had they been applied to. But no applica*104tion, either to them or the court, was made until the hearing of their motion to dismiss. We think the delay was unreasonable, and that the appeal should be dismissed.
Anders, C. J., and Dunbar, Scott and Hoyt, JJ., concur.